United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stamford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David P. McCormack, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1699
Issued: December 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant, through counsel, filed a timely appeal from a February 17,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
Together with his appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated February 1, 2018, the Board exercised its discretion and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 17-1699 (issued February 1, 2018).

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 31 percent
permanent impairment of his right lower extremity, for which he previously received a schedule
award.
FACTUAL HISTORY
On June 21, 2013 appellant, then a 59-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed permanent acceleration of osteoarthritis of his right
hip due to factors of his federal employment. He underwent right total hip replacement surgery
on March 5, 2012. By decision dated October 2, 2013, OWCP accepted the claim for aggravation
of preexisting osteoarthritis of the right hip.
On October 22, 2013 appellant filed a claim for a schedule award (Form CA-7).
In a February 27, 2013 report, Dr. Frank A. DiFazio, a Board-certified orthopedic surgeon,
found that appellant’s right hip examination showed a well-healed surgical scar and no swelling,
erythema, warmth, or focal tenderness. He advised that appellant was capable of working with
restrictions of no prolonged standing, walking, or lifting greater than 40 pounds. Dr. DiFazio
opined that appellant had reached maximum medical improvement (MMI) and had 37 percent
permanent impairment of the right lower extremity based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).4
On October 10, 2013 Dr. Byron V. Hartunian, an orthopedic surgeon, opined that appellant
had 37 percent permanent impairment of the right lower extremity using the sixth edition of the
A.M.A., Guides.5 He concurred with Dr. DiFazio that appellant had reached MMI as of
February 27, 2013. Dr. Hartunian diagnosed status post right total hip replacement for end-stage
degenerative arthritis. He measured appellant’s range of motion (ROM) of the right hip using a
goniometer three times with the highest range recorded for flexion 98 degrees, abduction 26
degrees, and adduction 20 degrees. On combined flexion and rotation appellant experienced some
mild right groin discomfort. Based on the sixth edition of the A.M.A., Guides, Dr. Hartunian
calculated that appellant’s total hip replacement condition was consistent with a class 3 diagnosis
because there was a mild motion deficit in flexion and rotations, per Table 16-24. There were no
other physical findings documented so he found that a grade modifier for physical examination
(GMPE) was not applicable. Dr. Hartunian found that a grade modifier for clinical studies
(GMCS) was not applicable because x-rays taken approximately one year after surgery confirmed
the diagnosis. He assigned a grade modifier of zero for functional history (GMFH) because there
was no antalgic limp. Dr. Hartunian assigned a grade modifier of 3 for severe deficit based on the
American Academy of Orthopaedic Surgeons (AAOS) Lower Limb Questionnaire completed by
appellant. He indicated that the A.M.A., Guides indicated that the higher grade modifier of 3 was
to be used in the calculation and therefore the net adjustment formula resulted in a class 3, grade
C impairment, equaling a 37 percent impairment rating for the right lower extremity.

4

A.M.A., Guides (5th ed. 2001).

5

Id. at (6th ed. 2009).

2

Appellant submitted a copy of his AAOS Lower Limb Questionnaire dated May 9, 2013.
On November 12, 2013 Dr. Robert Y. Pick, a Board-certified orthopedic surgeon and
OWCP district medical adviser (DMA), reviewed the medical evidence of record and opined that
appellant’s right total hip replacement on March 5, 2012 was unrelated to his accepted condition
or factors of his federal employment.
On March 27, 2014 another DMA, Dr. Morley Slutsky, a Board-certified occupational
medicine specialist, disagreed with Dr. Pick and found that appellant’s March 5, 2012 surgery was
warranted and necessitated by his accepted work-related condition. Based on the sixth edition of
the A.M.A., Guides, he calculated that appellant had a class 3 diagnosis for status post right hip
surgery with good results because his hip ROM had a mild deficit, the hardware had good
placement, and there was no hip instability. Dr. Slutsky assigned a grade modifier of zero for
physical examination because there was no tenderness, swelling, erythema, or increased warmth
and a grade modifier of zero for functional history because appellant did not have an antalgic gait
requiring the use of a single gait aid or external orthotic device for stabilization. Dr. Slutsky noted
that there was no documentation of a positive Trendelenburg’s sign. He found that Dr. Hartunian’s
grade modifier of 3 secondary to appellant’s AAOS score was unreliable and would not be used
for impairment calculations because the score was 3 grade modifiers greater than the GMFH of
zero. Dr. Slutsky concurred with Dr. Hartunian that a grade modifier for clinical studies was not
applicable because there were no studies presented at MMI that were specific to the diagnosis
being rated. He concluded that appellant had 31 percent permanent impairment of the right lower
extremity.
In an April 7, 2014 letter, OWCP provided a copy of Dr. Slutsky’s March 27, 2014 report
to Dr. Hartunian and requested a supplemental report providing an opinion about appellant’s workrelated condition and any resulting impairment. Dr. Hartunian did not respond.
OWCP referred appellant to Dr. Balazs B. Somogyi, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In his December 9, 2014 report, Dr. Somogyi found that appellant
reported right hip pain and difficulties with getting on a bed due to soreness “stiffness.” The ROM
of the left hip was full and painless and the ROM of the right hip revealed flexion performed to 90
degrees. Extension was full and abduction was somewhat restricted. Rotational movements were
significantly restricted. There were no palpatory findings. Dr. Somogyi determined that appellant
reached MMI in March 2013, one year after his right hip surgery. He calculated that appellant had
a default impairment of 37 percent for his diagnosis of status post right total hip replacement
surgery. Dr. Somogyi assigned a grade modifier of 2 for functional history and physical
examination because appellant had moderate problems with his right lower extremity. He stated
that a grade modifier for clinical studies was not applicable in this case. Dr. Somogyi concluded
that appellant had 31 percent permanent impairment of the right lower extremity.
In a supplemental report dated March 9, 2015, Dr. Somogyi asserted that his opinion was
based upon the available information at the time, including the contents of a previously completed
second opinion examination regarding appellant’s case.
By decision dated July 30, 2015, OWCP awarded appellant a schedule award for 31 percent
permanent impairment of the right lower extremity. The award ran for 89.28 weeks for the period
February 27, 2013 to November 13, 2014 and a fraction of a day.
3

On August 5, 2015 counsel requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review.
By decision dated November 23, 2015, an OWCP hearing representative found that the
case was not in posture for a hearing and vacated the prior decision because further development
of the medical evidence was warranted as Dr. Somogyi’s second opinion evaluation lacked
probative value. The hearing representative found that Dr. Somogyi failed to identify the tables
and pages of the A.M.A., Guides he used to calculate appellant’s impairment rating and a specific
date of MMI for schedule award purposes.
In a supplemental report dated February 23, 2016, Dr. Somogyi indicated that he relied on
Table 16-4, page 515, of the A.M.A., Guides. He stated that appellant’s impairment rating was
based on a class 3 impairment of the hip as identified on page 515. Dr. Somogyi assigned a grade
modifier of one for functional history and physical examination for mild problems. He calculated
that the net adjustment was two, which resulted in an impairment of 31 percent permanent
impairment of the right lower extremity for degenerative arthritis and total hip replacement.
Dr. Somogyi determined that appellant’s date of MMI was February 27, 2013.
On March 20, 2016 Dr. Herbert White, a Board-certified internist and occupational
medicine specialist serving as a DMA for OWCP, reviewed the medical evidence of record and
concurred with Dr. Somogyi’s impairment rating. Utilizing Table 16-4, page 515, of the A.M.A.,
Guides, Dr. White calculated that appellant had a default impairment rating of 37 percent for his
diagnosis of total right hip replacement. He assigned a grade modifier of one for functional history
for his antalgic gait. Dr. White found that a grade modifier for physical examination was excluded
because it was used to determine the class and he assigned a grade modifier of zero for clinical
studies because “none available.” Using the net adjustment formula of (GMFH - CDX) + (GMPE
- CDX) + (GMCS - CDX), Dr. White calculated that appellant had a net adjustment of (1-3) + (not
applicable) + (0-2) = -4, which he equated to 31 percent permanent impairment of the right lower
extremity.
By de novo decision dated March 22, 2016, OWCP again awarded appellant a schedule
award for 31 percent permanent impairment of the right lower extremity. The award ran for 89.28
weeks for the period February 27, 2013 to November 13, 2014 and a fraction of a day.
On August 1, 2016 counsel requested reconsideration.
In a July 21, 2016 report, Dr. Hartunian reviewed the medical evidence of record and
concurred that appellant had a class 3 diagnosis and that a grade modifier for physical examination
was properly excluded. Regarding the functional history, he found that appellant had a gait
derangement score of 1. Dr. Hartunian noted that the AAOS score supported a grade modifier for
functional history of 3 and he stated that the A.M.A., Guides required that the higher AAOS score
be used. He found, however, that the higher AAOS score differed by 2 or more from that of the
physical examination and the clinical studies and; therefore, the functional history (not the AAOS
score) was properly excluded as unreliable. Regarding the clinical studies, Dr. Hartunian found
that it was also properly excluded for the additional reason that the diagnostic reports merely
confirmed appellant’s diagnosis. Using the net adjustment formula of (GMFH - CDX) + (GMPE
- CDX) + (GMCS - CDX), Dr. White calculated that appellant had a net adjustment of (not

4

applicable) + (not applicable) + (not applicable) = 0, yielding a class 3, grade C diagnosis, which
equated to 37 percent permanent impairment of the right lower extremity.
On September 27, 2016 and February 7, 2017 Dr. White confirmed that he excluded
physical and clinical studies from appellant’s impairment rating calculation.
In a December 28, 2016 report, Dr. White further clarified that he disagreed with
Dr. Hartunian’s interpretation of the A.M.A., Guides. He stated that appellant’s antalgic gait
would not be usual with a total hip replacement and, as a result, the functional history score for an
antalgic gait would be assigned a functional history of one. Dr. White explained that if the rating
physician had rated functional history as three, then it could be excluded for the reasons
Dr. Hartunian outlined. However, to exclude functional history in appellant’s case would indicate
that he did not have an antalgic gait. In addition, Dr. White noted that excluding functional history
because of appellant’s unreliability using the AAOS score instead of a score in which the AAOS
is used to assist in determining the functional history would actually benefit him, which he did not
think was the intention of the A.M.A., Guides. He concluded that appellant had a functional
history of one (1). Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX), Dr. White calculated that appellant had a net adjustment of (1-3) + (not
applicable) + (not applicable) = -2, yielding a class 3, grade A diagnosis, which equated to 31
percent permanent impairment of the right lower extremity.
By decision dated February 17, 2017, OWCP denied modification of the March 22, 2016
schedule award decision.
LEGAL PRECEDENT
The schedule award provisions of FECA6 and its implementing regulations7 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members
of the body. FECA, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of OWCP. For consistent results and to ensure equal justice under the
law for all claimants, OWCP has adopted the A.M.A., Guides as the uniform standard applicable
to all claimants.8 The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.9 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides, published in
2009.10

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a); see also F.V., Docket No. 18-0427 (issued November 9, 2018).

9

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

10
See D.T., Docket No. 12-0503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a (February 2013); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

5

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX) condition, which is then adjusted by grade modifiers based on GMFH, GMPE,
and GMCS.12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.13
ANALYSIS
The Board finds that appellant has not established greater than 31 percent permanent
impairment of the right lower extremity for which he previously received a schedule award.
OWCP properly referred appellant to Dr. Somogyi for a second opinion evaluation to determine
the nature and extent of his employment-related permanent impairment. In his December 9, 2014
report, Dr. Somogyi noted that appellant reported right hip pain and difficulties with getting on a
bed due to soreness “stiffness.” The ROM of the left hip was full and painless and the ROM of
the right hip revealed flexion performed to 90 degrees. Extension was full and abduction was
somewhat restricted. Rotational movements were significantly restricted. There were no
palpatory findings. In his supplemental report dated February 23, 2016, Dr. Somogyi indicated
that he relied on Table 16-4, page 515, of the A.M.A., Guides. He stated that appellant’s
impairment rating was based on a class 3 impairment of the hip as identified on page 515.
Dr. Somogyi assigned a grade modifier of one for functional history and physical examination for
mild problems. He calculated that the net adjustment was two, which resulted in an impairment
of 31 percent permanent impairment of the right lower extremity for degenerative arthritis and
total hip replacement.
Dr. Somogyi determined that appellant’s date of MMI was
February 27, 2013.
In accordance with its procedures, OWCP properly referred the evidence of record to its
OWCP medical adviser, Dr. White, who reviewed the clinical findings of Dr. Somogyi and
determined that appellant had 31 percent permanent impairment of the right lower extremity under
the sixth edition of the A.M.A., Guides. Dr. White concurred with Dr. Somogyi’s class 3, grade
A diagnosis of right total hip replacement based on Table 16-4, page 515, of the sixth edition of
the A.M.A., Guides. He assigned a grade modifier of one (1) for functional history for appellant’s
antalgic gait. Dr. White excluded a grade modifier for physical examination because it was used
to determine the class and he excluded a grade modifier for clinical studies because none were
applicable in this case. Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX), he calculated that appellant had a net adjustment of (1-3) + (not applicable) +
(not applicable) = -2, yielding a class 3, grade A diagnosis, which equated to a 31 percent
permanent impairment of the right lower extremity. Dr. White discussed how he arrived at his
conclusion by listing specific tables and pages in the A.M.A., Guides. He properly interpreted
Table 16-4 to find that appellant qualified for 31 percent permanent impairment of the right lower
11
A.M.A., Guides (6th ed., 2009), p.3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
12

Id. at 494-531.

13

See R.V., Docket No. 10-1827 (issued April 1, 2011).

6

extremity. Thus, the Board finds that OWCP properly relied upon the opinion of its medical
adviser in denying appellant’s claim for an additional schedule award.
Appellant submitted a July 21, 2016 report from Dr. Hartunian who opined that appellant
had class 3, grade C diagnosis, which equated to 37 percent permanent impairment of the right
lower extremity. Dr. Hartunian determined that physical examination and clinical studies were
properly excluded. He found that appellant had a gait derangement score of 1. Dr. Hartunian
argued, however, that functional history should be excluded as unreliable because the higher
AAOS score of 3 differed by 2 or more from that of the physical examination and the clinical
studies. Thus, he calculated that appellant had a net adjustment of zero, equaling 37 percent
permanent impairment of the right lower extremity. The Board has held that when the attending
physician fails to provide an estimate of impairment conforming to the A.M.A., Guides or does
not discuss how he or she arrives at the degree of impairment based on physical findings, his or
her opinion is of diminished probative value in establishing the degree of impairment and OWCP
may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the findings reported
by the attending physician.14 Dr. White explained that if he had rated functional history as three,
then it could be excluded for the reasons Dr. Hartunian outlined. However, to exclude functional
history in appellant’s case would indicate that he did not have an antalgic gait. The Board finds
that OWCP’s medical adviser in this case properly applied the standards of the A.M.A., Guides.
His opinion is the weight of medical evidence and supports that appellant does not have a greater
right upper extremity impairment than the 31 percent previously awarded.
There is no probative medical evidence of record, in conformance with the sixth edition of
the A.M.A., Guides, establishing that appellant has more than 31 percent permanent impairment
of the right lower extremity. Accordingly, appellant has not established that he is entitled to a
schedule award greater than that previously awarded.15
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 31
percent permanent impairment of the right lower extremity, for which he previously received a
schedule award.

14

See John L. McClanic, 48 ECAB 552 (1997); L.M., Docket No. 12-0868 (issued September 4, 2012).

15

FECA provides for reduction of compensation for subsequent injury to the same body member. It provides that
schedule award compensation is reduced by the compensation paid for an earlier injury where the compensation in
both cases are for impairment of the same member or function and where it is determined that the compensation for
the later disability in whole or part would duplicate the compensation payable for the preexisting disability. 5 U.S.C.
§ 8108; 20 C.F.R. § 10.404(c).

7

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

